     Case: 1:18-cv-01982-DCN Doc #: 50 Filed: 06/03/19 1 of 2. PageID #: 619



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

DAVID M. COOK, Jr.                                  Case No. 1:18-cv-01982

                Plaintiff,
                                                    JUDGE DONALD C. NUGENT
v.

LAURA TACKACS, et al.                               EMERGENCY MOTION TO CONTINUE

                Defendants.


         COMES NOW, David M. Cook, Jr. by and through his attorneys, and respectfully request

a continuance of the June 4, 2019 Status Conference. An immediate family member of Attorney

Michela Huth has emergency surgery in the morning, as a result of an accident, which occurred

today.

         Therefore, Plaintiff requests this Court continue this conference.

                                                       Respectfully submitted,

                                                        /s/ Michela Huth
                                                       MICHELA HUTH
                                                       (OH Reg. No. 0091353)
                                                       PO Box 17
                                                       Bolivar, OH 44612
                                                       Phone: 330-440-4027
                                                       Email: michelahuth.esq@gmail.com
                                                       Attorney for Plaintiff

                                                       /s/ Richard Rosenthal
                                                       RICHARD BRUCE ROSENTHAL
                                                       (NY Reg. No. 1637677)
                                                       120-82 Queens Blvd.
                                                       Kew Gardens, NY 11415
                                                       Phone: 718-261-0200
                                                       Fax: 718-793-2791
                                                       Email: richard@thedoglawyer.com
                                                       Attorney for Plaintiff

                                  CERTIFICATE OF SERVICE
     Case: 1:18-cv-01982-DCN Doc #: 50 Filed: 06/03/19 2 of 2. PageID #: 620



        I hereby certify that a copy of the above Motion was sent via electronic means through
this Honorable Court’s electronic filing and by regular U.S. Mail to Defendants without emails
indicated this 3rd day of June, 2019.
                                                              /s/ Michela Huth
                                                             MICHELA HUTH




                                               2
